Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                  Dec 18 2014, 8:27 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   BRIAN REITZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                                IN THE
                     COURT OF APPEALS OF INDIANA

LARRY WHITE,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1405-CR-356
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Gary Miller, Judge
                            Cause No. 49G21-1403-CM-11126


                                       December 18, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                             STATEMENT OF THE CASE

      Larry White appeals his conviction in a bench trial of Invasion of Privacy as a Class

A misdemeanor.

       We affirm.

                                          ISSUE

      The sole issue for our review is whether there is sufficient evidence to support

White’s conviction.


                       FACTS AND PROCEDURAL HISTORY

       In July 2013, the Marion Superior Court issued an Ex Parte Order for Protection

enjoining White from having contact with Sheila Jackson. Indianapolis Metropolitan

Police Officer Matthew Earley served White with the protective order in August 2013.

Officer Earley explained the contents of the order to White and informed him the order

would not expire until July 2015.

      In March 2014, Indianapolis Metropolitan Police Officer Justin Henry was

dispatched to Jackson’s residence. When Officer Henry arrived at the residence, he saw

White walk across Jackson’s front yard. In White’s presence, Jackson told the officer the

police were contacted regarding White’s violation of the protective order. White did not

question the validity of the protective order at that time. Officer Henry arrested White,

who was charged with Invasion of Privacy and Trespass.

      At trial, White testified that he did not know he was violating a protective order that

day because Jackson told him the protective order had been dismissed. The trial court

convicted White of Invasion of Privacy. White appeals.

                                             2
                              DISCUSSION AND DECISION

       White argues that there is insufficient evidence to support his conviction. In

reviewing a trial court’s judgment for sufficiency of the evidence, this Court will affirm

the decision of the trial court if the probative evidence and reasonable inferences to be

drawn therefrom could allow a reasonable trier of fact to find the defendant guilty beyond

a reasonable doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). On appeal, we

do not reweigh the evidence or judge the credibility of witnesses. Fields v. State, 679

N.E.2d 898, 900 (Ind. 1997). Rather, we look only to the evidence and reasonable

inferences supporting the judgment to determine whether the trier of fact could reasonably

reach the conclusion. Id. If there is substantial evidence of probative value supporting a

conviction, this Court will not set the judgment aside. Id.

       To convict White of Invasion of Privacy, the State had to prove that White

knowingly or intentionally violated a protective order. See Indiana Code § 35-46-1-15.1

(2010). White’s sole contention is that he did not knowingly violate the protective order

because he believed it was no longer in place. However, our review of the evidence reveals

that Officer Earley explained the contents and expiration date of the order to White. Before

the order expired, White returned to Jackson’s house, and the police were called. When

Officer Henry arrived, in White’s presence, Jackson told him that the police were called

regarding White’s violation of the protective order. White did not question the validity of

the protective order at that time.

       White’s argument that he did not knowingly violate the order because he believed

it was no longer in place is nothing more than an invitation for us to reweigh the evidence,


                                             3
which we cannot do. See Fields, 679 N.E.2d at 900. There is sufficient evidence to support

White’s conviction.1

        Affirmed.

RILEY, J., and KIRSCH, J., concur.




1
  White’s reliance on Tharp v. State, 942 N.E.2d 814 (Ind. 2011), is misplaced. There, the Indiana Supreme
Court reversed Tharp’s Invasion of Privacy conviction because Tharp had not received adequate notice of
the protective order. Here, Officer Early notified White about the protective order and explained its terms
shortly after it was issued. There is no notice issue in this case.
                                                    4